 Case 1:20-cv-02578-BMC Document 19 Filed 10/23/20 Page 1 of 1 PageID #: 227




                          81 MAIN STREET • SUITE 515 • WHITE PLAINS • NEW YORK • 10601
                          TEL: 908-516-2066 • FAX: 908-516-2049 • WEB: WWW.FBRLLP.COM     EMAIL: JBonner@fbrllp.com




October 23, 2020


Via ECF


Honorable Brian M. Cogan
United States District Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Force, et al. v. Qatar Charity, Qatar National Bank and Masraf al Rayan,
    1:20-cv-02578-BMC

Dear Judge Cogan:

        We are co-counsel for the Plaintiffs in the above-captioned action. I write to request a
further adjournment of the Initial Status Conference, currently scheduled to be held as a
teleconference on Tuesday, October 27, 2020 at 10:15 a.m.
        On September 17, 2020, the Court issued Letters Rogatory for service of process in the
State of Qatar on defendants Qatar Charity, Qatar National Bank, and Masraf Al Rayan. Certified
copies of the Letters Rogatory, together with translations thereof and of the documents to be
served have been submitted to the United States Department of State for transmission to the
Appropriate Judicial Authority of the State of Qatar. According to the Department of State’s
publication “Preparation of Letters Rogatory,” the “[e]xecution of letters rogatory may take a year
or more.” See Exhibit 6 to the September 11, 2020 Declaration of Joshua K. Perles (ECF No. 17-
6) at p.2.
       The Initial Status Conference has been adjourned twice previously at Plaintiffs’ request, on
July 20, 2020 and September 18, 2020. No other dates have been scheduled in this action.

                                                   Respectfully submitted,




                                                   James P. Bonner
